Citation Nr: 1031999	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to March 1984.  
He died in January 2002.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In July 2006, and again in March 2009, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC).  The 
matter has been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The Veteran died in January 2002; the cause of his death was 
severe metabolic acidosis due to liver failure due to hepatitis 
C; other significant conditions contributing to his death but not 
related to the cause were AIDS and pulmonary fibrosis.  

2.  At the time of the Veteran's death, service connection had 
not been established for any disability.  

3.  No condition that caused the Veteran's death had onset during 
his active service or was related to his service.  





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA dependency and indemnity compensation 
benefits.  In her claim, received in February 2002, she stated 
that the Veteran "had heart attack in service resulting in the 
implant of a pacemaker.  During the surgery blood transfusions 
were administered.  I contend that hepatitis C was a product of 
the transfusions in conjunction with the surgery."  

In her February 2004 notice of disagreement with the RO's denial 
of her claim, she reported that in 1987 a pacemaker was implanted 
at Riverside General Hospital and that, at that time, the Veteran 
contracted hepatitis C which led to his death.  She essentially 
asserts the following chain of causation:  (a) an in-service 
cardiac disability; (b) which led to surgery at a private 
hospitalization; (c) during which he contracted hepatitis C 
caused by blood transfusion which (d) caused his death.  

In her June 2004 substantive appeal, the appellant also contends 
that there was a strong likelihood that the Veteran contracted 
hepatitis C from air gun injections (inoculations) during his 
active service.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is one 
which was incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for chronic diseases, including certain 
diseases of the heart, if such is shown to have been manifested 
to a compensable degree within one year after a veteran was 
separated from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Of record is a Certificate of Death documenting that the Veteran 
died in January 2002 and that the immediate cause of death was 
severe metabolic acidosis due to liver failure due to hepatitis 
C.  AIDS and pulmonary fibrosis are listed as other significant 
conditions contributing to death but not related to the stated 
cause of death.  

During the Veteran's lifetime service connection had not been 
established for any disability.  

Service treatment records do not contain any mention of liver 
symptoms or disease, metabolic acidosis, AIDS, or pulmonary 
fibrosis.  These records show that the Veteran was admitted to a 
U.S. Navy hospital in June 1983 with a one day history of chest 
pains.  He was asymptomatic during the hospital stay but was 
found to have a heart murmur.  He was discharged from that 
hospital admission in July 1983, five days after admission, with 
diagnoses of first degree heart block, pericardial contusion, 
resolving, and recent PPD converter.  

A discharge summary from Riverside General Hospital documents 
that the Veteran had surgical implantation of a pacemaker in 
November 1987 as treatment for third degree heart block.  

The operation report documents that the estimated blood loss was 
less than 50 cc and there had been no replacement.  Hence, the 
Veteran did not receive blood products in connection with the 
1987 surgery, providing factual evidence against the claim.

Progress notes from that hospitalization include that the Veteran 
admitted to intravenous cocaine use.  

Treatment records from Kaiser Permanente include a March 1998 
clinic note which states that the Veteran had a history of 
polydrug abuse which he had continued and was not interested in 
changing.  An August 1999 note includes that the Veteran believed 
that he contracted HIV/HCV from a blood transfusion in 1980 
during a hand surgery; he denied a history of alcohol and drug 
abuse.  An August 2001 infectious disease consultation report 
provides that the Veteran had a history of AIDS and chronic 
active hepatitis C, with HIV diagnosed about 1993 and hepatitis C 
diagnosed in 1995.  This report includes that the Veteran had a 
history of intravenous drug use twice at age 18 and age 21.  Also 
noted was the Veteran's report that he had a left hand tendon 
repair in 1989 and received blood transfusions at that time.  
Notes from September 2001 include that the Veteran had history of 
"crank use" in the late 1980s.  

January 2002 Treatment notes from Kaiser Permanente include the 
Veteran reported history that he found out he was positive for 
hepatitis C in 1997 and for HIV in 1991.  He also reported that 
he had a hand repair in 1980 and had a blood transfusion in 1980.  
He reported that he had a history of unprotected sex with 
multiple partners until 1991 and had cocaine intravenous drug use 
in 1979 and 1984 as well as intranasal cocaine use.  

Such facts only provide highly probative factual evidence against 
this claim, indicating that the most likely basis of the 
Veteran's hepatitis C was his drug use.  

The appellant has submitted an article entitled "Killer in our 
Midst" which reports that 6.6 percent of veterans who use the 
services of the Veterans Health Administration (VHA) are infected 
with hepatitis C as opposed to 1.8 percent of the general 
population.  The article also reports that the hepatitis C virus 
may go undetected for 20 years or more.  This article does not 
provide evidence as to how the Veteran in this case acquired 
hepatitis C or address the relative probability of any specific 
risk factors.  The Board finds that this evidence is too general 
to be probative of whether or not the Veteran in this case had 
hepatitis C due to his active service.  

In May 2008, a medical expert opinion was obtained which provided 
that it was at least as likely as not that the Veteran's heart 
disease had onset during active service, that it was not at least 
as likely as not that his heart disease substantially or 
materially contributed to his death, and that it was not as 
likely as not that he contracted hepatitis C from the 1987 
pacemaker surgical implantation.  The examiner stated that there 
was a relatively low probability that the Veteran contracted 
hepatitis C from the use of air gun injectors as opposed to his 
drug use.  In this regard, the examiner stated that the Veteran 
had a reported history of intravenous drug use which was the most 
likely cause of his hepatitis C and his AIDS.  

The Board reviewed this opinion at the time of its March 2009 
remand but noted that medical records had been added to the file 
since May 2008 and had not been reviewed by the examiner.  In an 
effort to ensure that the all pertinent evidence of record was 
reviewed by a medical professional, the Board remanded the matter 
so that another medical opinion could be obtained which was based 
on a review of all of the evidence.  Hence, the Board does not 
rely on the May 2008 opinion in deciding this appeal.  

In February 2010m VA obtained another medical opinion with regard 
to the cause of the Veteran's death.  The physician indicated 
that he had reviewed the claims file.  He discussed at length the 
relevant evidence in the claims file, explained that the Veteran 
had an arrhythmia during service, and that this arrhythmia was 
related to the heart condition for which he was treated by 
pacemaker implantation in 1987.  He noted that the operative note 
of that pacemaker implantation included that there was no 
appreciable blood loss.  The examiner discussed the Veteran's 
self reported drug use including intravenous drug use.  In short, 
he provided a highly detailed factual background of the pertinent 
evidence in the claims file.  

Addressing the first question posed in the Board's remand, the 
examiner concluded that the arrhythmia for which the Veteran was 
hospitalized during service was directly related to the 
progressive arrhythmia for which he was hospitalized in 1987.  He 
also explained that there was no indication that the Veteran was 
in cardiac failure or had any active cardiac disease prior to his 
death.  

As to the second question, the examiner stated that there was no 
evidence that the Veteran's chronic heart condition played a 
material role in accelerating his death.  He explained that 
although the Veteran had a chronic heart condition that condition 
was adequately and successfully treated and that his primary 
illness was decompensated cirrhosis with ascites.  

As to the third question posed by the Board, the physician 
explained that the critical element, the presence of an elevated 
liver enzyme test, consistent with chronic hepatitis C, was 
present and asymptomatic on the day of the pacemaker implantation 
in 1987, the pacemaker was implanted at a University Medical 
Center with rigorous standards of care, and there was no blood 
loss to require a transfusion and no transfusion was given.  From 
these facts, the physician reasoned that it was less likely than 
not that the hepatitis C was acquired at the time of the 
pacemaker implantation.  He also stated that the laboratory tests 
were consistent with asymptomatic carriage of hepatitis C at the 
time he was admitted for the pacemaker implantation.  

The examiner explained that at numerous places in the record 
there is reference to drug use.  He also noted that the Veteran 
had consistently reported polydrug abuse and indicated that he 
was not interested in changing that pattern, but in August 1999 
he had retracted that statement and denied a history of drug use, 
but claimed that he probably got HIV, HCV from blood transfusion 
in 1980 during hand surgery.  This is supported by the record.  
The examiner then explained that there was no information in the 
record related to hand surgery in 1980 but that even if this were 
so the surgery would have preceded the Veteran's entrance into 
service.  

The examiner also noted that a liver enzyme test at the time of 
his arrhythmia during service, in July 1983, was normal, which, 
the physician explained, speaks against his having hepatitis C at 
the time of his hospitalization in the Navy for first degree 
heart block.  The examiner also noted that a gastroenterology 
note from January 2000 provided that the Veteran had a history of 
"cocaine,  IV drug use 1984 and 1979 also intranasal cocaine."  

Summing up his opinion, the physician stated that it is more 
likely than not that the hepatitis C and HIV were acquired 
through intravenous drugs use and less likely than not that these 
diseases were acquired through surgery involving his pacemaker.  

This opinion the Board finds highly probative because the opinion 
is detailed, well reasoned, and the physician had sufficient 
facts and data, which he discussed at length, upon which to 
render the opinion.  This opinion is against a grant of benefits 
for the cause of the Veteran's death.  In that regard, the 
opinion indicates that although the Veteran's heart condition 
post service was related to his inservice heart condition, his 
heart condition was not either the principle or a contributory 
cause of his death.  Additionally, the opinion is against a grant 
of benefits for the cause of the Veteran's death because it tends 
to show that the infectious diseases which caused his death were 
unrelated to his service, either his heart condition or 
inoculations during service with air gun injectors.  

The Board has considered a letter dated in January 2004 in which 
"M.K.," M.D. stated "Patient had pacemaker placed in 1987, a 
time during which patient could have contracted Hepatitis C 
because of the surgery."  Due to the speculative nature of this 
opinion as well as the lack of any explanation of the relative 
probability that the Veteran contracted hepatitis C during such 
surgery as opposed to other risks factors, the Board assigns low 
probative weight to the opinion.  It is well settled that 
speculative opinions are not particularly probative as to nexus.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship); Bloom v.West, 12 Vet. App. 185 (1999) (unsupported 
physician's statement that the veteran's death "could" have 
been caused by his time as a prisoner of war is not persuasive); 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), (evidence favorable 
to the veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by service 
radiation exposure was insufficient to establish service 
connection).  

Submitted by the appellant in support of her claim is an August 
2003 rating decision in which an RO granted service connection 
for hepatitis C based on air gun inoculations during service as a 
mode of transmission of that disease.  This decision is not 
probative of whether the Veteran in the instant case contracted 
hepatitis C from an air gun injection as the facts of the 
respective cases are different.  The Board finds, in this case, 
that the most likely cause of the Veteran's hepatitis C was his 
drug use. 

Also submitted by the appellant is 10 page writing that appears 
to have been part of a spiral notebook and a June 1997 abstract 
of an article entitled "A clinical, epidemiological and 
laboratory study on avoiding the risk of transmitting viral 
hepatitis during vaccinations with the Dermojet protected by an 
anticontaminant disposable device."  

Neither of these documents provide evidence specific to the 
relevant risk factors involved in the case of the Veteran in this 
case.  With regard to the writing from the spiral bound source, 
that evidence includes statements such as "to date, the 
transmission of the hepatitis C virus by "air gun" vaccination 
has not been documented.  However, in theory it is entirely 
possible that the virus can be transmitted in this fashion."  

This evidence indicates only that there is a possibility that 
injections from contaminated air guns, could transmit hepatitis 
C.  There is nothing in this evidence that refers to relative 
risk from contracting hepatitis C from air gun injection where 
the individual, such as in the instant case, had additional risk 
factors such as intranasal cocaine use and intravenous drug 
abuse.  

As to the medical journal abstract, again the evidence does not 
address the relevant risk factors in the instant case and is thus 
not particularly probative as to how the Veteran in this case 
acquired hepatitis C, or for that matter, AIDS.  

The physician addressed the relative risk in the February 2010 
opinion.  The Board finds that the February 2010 opinion, which 
considered the specific facts surrounding the Veteran in this 
case, is more probative as to how the Veteran acquired hepatitis 
C than is the information in the writing submitted by the 
appellant.  

Considered by the Board is the August 1999 treatment note which 
included that the Veteran had denied a history of drug abuse.  
Taken in the context of the many references to his report of drug 
use, the Board finds as fact that the Veteran did have a long 
history of drug use, including intravenous and intranasal use.  

In January 2009, the appellant submitted to the Board a letter 
from "R.A.N.", dated in July 2006.  She waived RO consideration 
of that evidence in the first instance and therefore the Board 
has reviewed the letter.  See 38 C.F.R. § 20.1304(c).  

In that letter, R.A.N. reports that he entered the U.S. Navy in 
1978 and recalls that that air gun inoculations were used in a 
rapid fire assembly line type procedure where a number of 
recruits were inoculated in succession.  He recalls noticing a 
piking fluid oozing out of the injection site after receiving a 
typhoid shot and wondered if it was contagious.  He reported that 
no dressings or bandages were used.  He also reported that air 
guns were used at the first two duty stations at which he served 
after boot camp.  

This letter is not probative of whether the Veteran contracted 
any disease via air gun injections during service.  The letter 
does not address hepatitis C or AIDS, the diseases suffered by 
the Veteran.  Although R.A.N. describes a procedure for 
administering the inoculations and that his injection site had an 
oozing liquid, his speculation as to whether the fluid was 
contagious is not probative in the instant case.  The letter does 
not provide any evidence as to the relative risk of contracting 
the diseases via air gun injection as opposed to the other risk 
factors to which the Veteran in the instant case was exposed.  
Hence, the letter is afforded no probative weight as to whether 
the Veteran contracted hepatitis C or AIDS through air gun 
injections during service.  

In summary, the Veteran's cardiac arrhythmia post service was 
related to his inservice arrhythmia, but the preponderance of the 
evidence shows that his heart condition was neither the primary 
nor a contributory cause of his death.  The preponderance of the 
evidence also shows that it is most likely that the Veteran 
acquired hepatitis C, which was the cause of his death, from 
intravenous drug use and not from air gun injections during 
service or any surgery related to his cardiac condition.  As the 
preponderance of the evidence is against a finding that the 
Veteran's death was caused by any disability which had onset 
during service or was related to his service, the appellant's 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the context 
of claims for DIC benefits this notice must address how VA 
assigns an effective date in the event that the claim is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2002, August 2004, and August 
2006.  In those letters, the RO informed the appellant of the 
evidence required to substantiate her claim and of her and VA's 
respective duties for obtaining evidence.  Most of the notice was 
provided in April 2002, prior to the RO's initial adjudication of 
her claim.  The 2004 letter essentially repeated the information 
provided in 2002 and the 2006 letter informed her as to how VA 
assigns an effective date in the event that a claim is granted.  

The notice specified in Hupp essentially provides that VA must 
inform the appellant of the evidence needed to substantiate the 
claim with regard to a disability for which service connection 
had been established during the Veteran's lifetime as well as 
with regard to a disability for which service connection had not 
been established during the Veteran's lifetime but where service 
connection for the pertinent disability was warranted.  In the 
instant case, service connection had not been established for any 
disability during the Veteran's lifetime so the distinctions do 
not apply.  By informing the appellant that the evidence must 
show that the Veteran died from a service related disease or 
injury, adequate notice was provided.  Moreover, the appellant 
has demonstrated that she understands what evidence was needed to 
substantiate her claim.  In that regard she has presented 
evidence in an effort to show that the Veteran's death was 
related to either a cardiac condition that began in service or to 
an inservice event - air gun inoculations.  Based on these facts, 
the Board finds that the content of the 2002 letter was 
sufficient to meet VA's duty to assist under the VCAA.  As to the 
notice regarding assignment of an effective date the timing 
defect in that notice was harmless error in this case because, as 
service connection for the cause of the Veteran's death is not 
established, no effective date will be assigned.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and other pertinent 
evidence and obtaining an expert opinion or conducting an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Associated with the claims file are the 
Veterans service treatment records.  The appellant has submitted 
records of treatment by private providers, including Kaiser 
Permanente Santa Rosa Medical Center and Riverside County 
Regional Medical Center.  VA obtained an adequate medical opinion 
in February 2010.  

In March 2009, the Board remanded the matter so that an adequate 
expert medical opinion could be obtained.  In that remand, the 
Board posed three questions to the expert.  The opinion rendered 
in February 2010 included reference to sufficient facts and data, 
provided answers to each of the questions posed by the Board, 
provided an explanation for the conclusions reached by the 
expert, and the tenor of the opinion and the qualifications of 
the expert indicate to the Board that the expert reliably applied 
reliable medical principles to the data in arriving at his 
opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Board thus finds that the opinion is adequate and there 
has been compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


